EXAMINER'S AMENDMENT
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Dobson (69,341) on 11 Jun 21.

The application has been amended as follows: 
Claim 1. A method for managing files in a computing environment, the computing environment including a home site and a cache site, the method comprising: 
receiving, at the home site, an information table having an entry for each of a plurality of updated files, wherein each of the plurality of updated files has a post-update file size and a pre- update file size, the plurality of updated files including a first set of updated files associated with a first storage pool; 
adjusting a storage pool allocation size for the first storage pool based on the post-update file size of each file in the first set of updated files associated with the first storage pool; 
determining, based on 
comparing the time interval to a threshold time value; 
determining, based on the time interval satisfying the threshold time value, that the first storage pool can accommodate transfer of the first set of updated files; and 



Claim 8. A computer program product for managing files in a computing environment, the computing environment including a home site and a cache site, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to perform a method comprising: 
receiving, at the home site, an information table having an entry for each of a plurality of updated files, wherein each of the plurality of updated files has a post-update file size and a pre- update file size, the plurality of updated files including a first set of updated files associated with a first storage pool; 
adjusting a storage pool allocation size for the first storage pool based on the post-update file size of each file in the first set of updated files associated with the first storage pool; 
determining, based on 
comparing the time interval to a threshold time value; 
determining, based on the time interval satisfying the threshold time value, that the first storage pool can accommodate transfer of the first set of updated files; and 
sending, to the cache site, a reply identifying at least one approved file and at least one disapproved file from the plurality of updated files.

Claim 14. A computer system for managing files in a computing environment, the computing environment including a home site and a cache site, the computer system comprising: 
a memory; and 
a processor in communication with the memory, wherein the processor is configured to: 
receive an information table having an entry for each of a plurality of updated files, wherein each of the plurality of updated files has a post-update file size and a pre- update file size, the plurality of updated files including a first set of updated files associated with a first storage pool; 
adjust a storage pool allocation size for the first storage pool based on the post- update file size of each file in the first set of updated files associated with the first storage pool; 
determine, based on 
compare the time interval to a threshold time value; 
determine, based on the time interval satisfying the threshold time value, that the first storage pool can accommodate transfer of the first set of updated files; and 
TUC920140022US03Page 30 of 33send a reply identifying at least one approved file and at least one disapproved file from the plurality of updated files.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


The first was a rejection over non-stautory double patenting; all claims but 7, 13, 19 were met by US 9,881,018, and the remainder was met by US 10,528,527 and 018 (“‘018 patent”).  The filed TD overcomes these rejections. 

The second was lack of enablement.  To understand why the claim was non-enabled, one must turn to the prosecution history of the ‘018 patent, then compare that to the initially filed claims in this application.

The prosecution history of the ‘018 patent contains a rejection for lack of enablement based on “minimum WAN speed” that relies on the following concepts: (1) a minimum WAN speed is inherently 0; (2) the written description usage of a “minimum WAN speed” is given as part of an equation where the sole factor in the denominator was the “minimum WAN speed.”  Based on those two factors, the written description equation teaches dividing by 0.  See 22 May 17 Office Action of 14/459,510 (mailed 26 May 17) at 6-9.  Consequently, the earlier application’s written description’s discussion for how to calculate a transmission time based on a “minimum WAN speed” was explained by an equation that was impossible to perform.  

By contrast, one of ordinary skill could calculate a maximum i/o latency, based on a storage allocation pool could be coupled with distribution of the allocated memory and hard drive i/o statistics.  That determination could impact the overall transfer speed to or from that storage device.  If one is going to that level of detail, it is reasonably expected that such an equation may be very complex, but complexity does not equate to non-enabled, especially in fields where the person having ordinary skill is highly skilled.  A sample of the many factors that may affect file 

Turning to the previous application in the instant application, the claims here do not set forth a “minimum WAN speed” but they do require calculating a transfer time based on “adjustments to storage allocation size.”  The examiner found no evidence that one skilled in the art would understand how to use an adjustment to a storage size to calculate a transfer time, and so one skilled in the art would have to rely more on the teachings of the written description.  But that discussion revolves around the “minimum WAN speed” equation in Instant Written Description [0041].  Since that equation is the same one that factored into the finding of non- enablement in the prosecution history of the ‘018 patent, 

The amendments avoid the lack of enablement rejection because the phrase “adjustments to” is cancelled.

Finally, to demonstrate how the allocation size/transfer speed was critical to a finding of non-obviousness, the following was a preliminary mapping of claim 1 to references submitted as part of the IDS:
Van Ryzin
1. A method for managing files in a computing environment, the computing environment including a home site and a cache site (Fig. 1 shows networked computers.  Each computer is considered a “site” for purposes of rejection), the method comprising: 

[…]
sending, to the cache site, a reply identifying at least one approved file and at least one disapproved file from the plurality of updated files (Col 4 lines 57-67, user selectively approves or disapproves of changing a project directory.  Col 5 lines 1-45 discloses selective approval/disapproval of update/merger of a single file; lines 46-51 explains that the example can be extended to all files in a project or directory). 

Pendharkar
[…]the plurality of updated files including a first set of updated files associated with a first storage pool (Abstract, [0004].  Note that while the abstract discusses replication as a generic step 1, [0004]);
adjusting a storage pool allocation size for the first storage pool based on the post-update file size of each file in the first set of updated files associated with the first storage pool (Abstract); 

Sharpe
comparing the time interval to a threshold time value ([0093], time interval for file transfer.  [0227] comparison of peer cache requests based on network latency and load); 
determining, based on the time interval satisfying the threshold time value, that the first storage pool can accommodate transfer of the first set of updated files (id.); and 

limitation that was not found in the prior art
determining, based on adjustments to the storage pool allocation size, a time interval representing how long it will take to transfer the first set of updated files to the first storage pool (112 1st rejection.); 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        15 Jun 21